The plaintiff has appealed from a judgment of the Superior Court which affirmed a decision of the Department of Public Welfare denying the plaintiff’s application for AFDC benefits. The department had determined that the plaintiff failed to cooperate with it and that such cooperation was a statutory prerequisite to receipt of benefits under the joint Federal-State AFDC program, 42 U.S.C. § 602(a)(26) (1976); G. L. c. 118E, § 3.
The only issue properly before us concerns the sufficiency of the evidence regarding the plaintiff’s failure to provide the requisite cooperation. *924On our review of the record, and mindful of the plaintiff-applicant’s burden to demonstrate eligibility for AFDC benefits, see Williams v. Department of Pub. Welfare, 11 Mass. App. Ct. 1034 (1981), the department’s decision was supported by substantial evidence. See G. L. c. 30A, § 14. The other contentions of the plaintiff were not made before the department, see Shamrock Liquors v. ABCC, 7 Mass. App. Ct. 333, 335 (1979), or raised in the Superior Court, see Drury v. Abdallah, 9 Mass. App. Ct. 865, 867 (1980). As a consequence, they cannot be considered here.
Joel Pentlarge for the plaintiff.
William L. Pardee, Assistant Attorney General, for the defendant, submitted a brief.

Judgment affirmed.